IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 16 DB 2022 (No. 10 RST 2022)
                                           :
JAMIE MCWHIRTER ZUG                        :   Attorney Registration No. 322627
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)




                                      ORDER


PER CURIAM


       AND NOW, this 7th day of April, 2022, the Report and Recommendation of

Disciplinary Board Member dated March 28, 2022, is approved and it is ORDERED that

JAMIE MCWHIRTER ZUG, who has been on Retired Status, has never been suspended

or disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.